Citation Nr: 1420663	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-35 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a nervous disorder.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from April 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  

In April 2008, in relevant part, the Board reopened claim for service connection for a nervous disorder and a back disorder.  The Board remanded these claims on the merits, along with a claim for service connection or PTSD, for additional development.  

In August 2012, the Board remanded the appeal again for additional development.  Regarding the issues in appellate status, the Board listed the one issue as entitlement to service connection for a psychiatric disorder, to under PTSD and a nervous disorder, to make clear that the issue before the Board was entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regarding the issue of service connection for a back disorder, the Board noted that the issue also involved the contention that there was a service-connected cervical spine disability ("service connection for a back disorder (diagnosed as a cervical strain, osteoporosis and spondylosis)").

In December 2013, the Board remanded the claims for a third time.  Specifically, the Board directed that the Agency of Original Jurisdiction (AOJ) seek, with any needed assistance from the Veteran, additional private medical records, updated VA treatment records, and Social Security Administration (SSA) records.  The Board further found that an addendum was needed to the September 2012 VA psychiatric opinion and a new VA examination was required as to the claim for a back/cervical spine disorder.  Upon review of this subsequently obtained development, the Board finds that VA has provided the development directed in the prior Board remands.  Thus, the Board may proceed to adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2014 rating decision, the AOJ granted entitlement to degenerative joint disease and degenerative disc disease of the lumbar spine.  This was a complete grant of the issue previously in appellate status as to the back/lumbar spine.  The AOJ issued a supplemental statement of the case that continued the denial of service connection for a cervical spine disability, under the diagnoses of cervical strain, osteoporosis and spondylosis.  Thus, the Board has re-characterized the issues on appeal to reflect the aspect of the claim still in appellate status.

The Veteran's claims file is electronic.  The documents relevant to this appeal are located in the Veterans Management Benefits System (VBMS) and Virtual VA.  The Veteran recently submitted a VA Form 9, substantive appeal, in which he requested a hearing in regard to a claim for total disability based on individual unemployability (TDIU).  The substantive appeal, however, was untimely and the RO informed the Veteran that it did not consider the VA Form 9 to be timely.  The Board finds that the hearing request was specific to this claim and he has not requested a hearing as to the issued addressed in this instant decision.  See 38 C.F.R. § 20.200 (2013).

The Veteran recently submitted additional evidence without waiver of initial consideration by the AOJ.  Except for a undated, private medical record regarding PTSD, this evidence is duplicative or cumulative of evidence previously of record, and thus, waiver of AOJ consideration is unnecessary.  38 C.F.R. § 20.1304 (2013).  As to the medical record regarding PTSD, the Board grants the benefit sought based upon this regard, and thus, it may proceed without first obtaining waiver.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  The evidence is at least in relative equipoise as to whether the Veteran has a PTSD diagnosis that confirms to the DSM-IV and whether such is attributable to a verified in-service stressor.

3.  The preponderance of the evidence weighs against a finding that the Veteran has a cervical spine disability attributable to service or that such a disability developed within a year from separation from service; to the extent that the Veteran asserts that he had a cervical spine injury in service, these statements are not credible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the psychiatric disability of PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board observes that the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The two claims before the Board all involve claims for service connection.  After review, the Board finds that VA has provided adequate notice.  As to the claim for service connection for psychiatric disability, the Board grants service connection for psychiatric disability, and thus, the benefit sought is granted as to this claim.  Thus, there is no need to further discuss VA's duty to notify and assist as to the PTSD claim.

In a March 2005 letter, the RO notified the Veteran of the evidence and information needed to substantiate these claims on a direct basis.  In a March 2006 letter, the RO provided information regarding establishing an effective date and disability ratings pursuant to Dingess.  In a January 2008 letter, the RO provided a notification letter that included notice of how to establish a claim on a secondary basis.  Although the Veteran was not provided complete notice as relevant to his claims prior to initial adjudication, the claims on appeal have been adjudicated multiple times after the issuance of the January 2008 notification letter.  These adjudications include a March 2014 supplemental statement of the case that readjudicated the claims in appellate status.   In addition, neither the Veteran nor his representative have identified any notification error.  Under these circumstances, the Board finds that the Veteran was provided adequate notice and that any timing error has been "cured."  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding VA's duty to assist, the Board finds that VA has also satisfied this duty.  The claims file contains the Veteran's service treatment records, VA treatment records, and SSA disability records.  Pursuant to the last Board remand, the AOJ sent the Veteran a letter seeking authorization and consent to seek additional private medical records.  As the Veteran did not respond to this letter, however, the AOJ did not have any further duty to seek additional private medical records.  Also as into regard of the records of file, many documents were originally in Spanish.  VA has translated these documents into Spanish.

Regarding the VA examinations of record, in the most recent Board remand, the Board directed that the Veteran undergo an additional VA orthopedic examination to evaluate the back/neck claim.  Review of the subsequent VA addendum opinion and VA orthopedic examination reveals that they answer the remaining medical questions on appeal.  Thus, the Board finds that the current evidence of file is adequate to adjudicate the claims on appeal.  See38 C.F.R. §§ 3.326, 3.327.  The Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.

II.  Analysis:  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a).  Relevant to this appeal, arthritis is considered a chronic diseases under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeal for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Psychiatric Disability

The Veteran asserts that he has a psychiatric disability that began in service or otherwise is attributable to service.  The Veteran has specifically asserted that he has PTSD.  The claims file also contains evidence of anxiety disorder and depression.  The Veteran has asserted that the psychiatric disability is secondary to the service-connected hearing loss and tinnitus.  

Regulations provide specific criteria for service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.   See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Regulation further provided that a mental disorder must conform to the DSM-IV.  See 38 C.F.R. § 4.125 (2013). 

Service treatment records do not reveal treatment for psychiatric disability nor is there evidence that the Veteran was treated for a psychiatric disability until several years after service.  In this regard, an August 1967 record documents a diagnosis of psychophysiological G.I. reaction, more than three years after service.  This diagnosis was during a previous claim.  The question before the Board is whether the Veteran's currently diagnosed psychiatric disability (or diagnosis provided during the current appeal) is attributable to service.  There is no diagnosis of G.I. reaction during the current appeal.

The Veteran has asserted that he witnessed a man die in a river, witnessed a suicide of a fellow cellmate, that he became lost in the jungle for several days, and that in general, he was the subject of prejudice and racism.  Here, the RO has conceded a stressor.  The issue as to PTSD is whether the Veteran has a confirmed diagnosis of PTSD.

In a June 2006 VA clinical evaluation, a clinician diagnosed major depression and found that the Veteran did not meet the criteria for PTSD.  The Veteran underwent a February 2008 VA examination.  The examiner found that the Veteran did not have PTSD.  The examiner opined that the Veteran's anxiety was not secondary to the service-connected hearing loss.  The examiner provided rationale that the Veteran left a job due to problems with his boss and that the hearing loss had started prior to that.  Further, the Veteran had been able to live in an independent life, completing activities of daily living adequately and driving his car without major difficulties in spite of his hearing problems.  

In an August 2000 record, a clinician provided an Axis I diagnosis of major depressive disorder and that a diagnosis of PTSD had to be ruled out.  In a December 2008 private medical record, the medical doctor opined that PTSD should be considered due to symptoms and in a separate December 2008 wrote that evaluating the current data that the Veteran's symptoms were compatible with PTSD.  Review of VA treatment record reveals diagnosis of PTSD by the same psychiatrist in multiple progress notes, to include in March 2010, February 2011, January 2013, and June 2013.  

In a December 2012 VA examination, the examiner copied into the report findings from previous VA treatment, to include prior diagnosis of PTSD.  The examiner, however, only diagnosed anxiety disorder.  Going through the Veteran's evidence and the interview with the Veteran, the found that the Veteran did not meet the full criteria for a PTSD diagnosis and provided specifics as to the reason that a PTSD diagnosis was not warranted.  The examiner opined that the anxiety disorder was not secondary to the service-connected hearing loss and provided rationale for this opinion, to include that the Veteran had been able to live an independent life.  The examiner also indicated that the anxiety disorder was not due to the Veteran's service-connected tinnitus.  

In a January 2014 addendum, as directed by the Board, the examiner addressed the issue of whether the diagnosed anxiety disorder was due to service or aggravated by the service-connected hearing loss and anxiety.  The examiner opined that the disability was less likely than not manifested during the Veteran service of the result of the Veteran's service.  As rationale, the examiner summarized the evidence from service and the evidence of the Veteran's functionality after service.  Regarding secondary service connection,  based on the review of the electronic file and the medical record, she opined that it was less likely than not that the diagnosed anxiety disorder was aggravated by the service-connected hearing loss/tinnitus.  As rationale, she noted that tinnitus often provokes symtpoms of anxiety and creates stress, because the person fears that they may be losing their hearing or may have a serious underlying problem; here, however, as per longitudinal medical evidence the Veteran's mental condition although chronic had been mostly stable.

As noted in the Introduction, the Veteran recently submitted a private undated medical record from a medical doctor, Dr. MEF.  He indicated he had reviewed the Veteran's private and VA medical records, and he recorded excepts from these documents.  He also indicated personal examination of the Veteran.  The medical doctor diagnosed PTSD and attributed it to service.  He detailed how the diagnosis met the DSM-IV criteria.

Here, as noted, verification of a stressor is conceded.  Regarding diagnosis, review of the competent evidence, as detailed above, reveals both evidence that supports a DSM-IV diagnosis of PTSD and evidence that weighs against such a finding.  Considering the recently submitted undated private medical record from Dr. MEF, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran currently has a PTSD diagnosis that conforms to the DSM-IV.  Thus, resolving all reasonable doubt, the Board finds that the Veteran has PTSD and the evidence supports that this diagnosis is attributable to a verified in-service stressor.  Thus, the Board finds that service connection for PTSD is warranted.  Based on the grant of service connection for psychiatric disability, the appeal is granted in full and the Board need not address other psychiatric diagnoses at this time. 

B.  Cervical Spine Disability

The Veteran's main contention throughout the appeal period is that he sustained a lumbar spine/back disability from falling during service.  The Veteran first pursued this aspect of the claim shortly after leaving service.  Prior to the Board denying the claim in December 1968, VA provided an August 1967 examination.  No cervical disability or complaint of service injury was noted at this time.  In the following decades, the Veteran asserted that a fall led to a back disability on multiple occasions.  In this regard, in July 2005, the Veteran reported that he fell seated from a height and that he hit his coccyx and from that time he has suffered from pain in the low back.  

In private records, clinicians have noted that the Veteran sustained a back injury in service leading to a current lumbar spine disability.  In a December 2008 VA examination, however, the Veteran reported that he had cervical pain since service.  In this December 2008 examination, the examiner found that such disability was less likely than noted related to service, citing the lack of medical evidence documenting this disability in the service treatment records.  The examiner found the condition was due to aging.  In a December 2012 VA examination, the examiner again opined that the disability was less likely than not related to service.  The examiner again cited that there were was not evidence of any sick calls or any diagnosed conditions regarding the cervical spine during service.  

In the last remand, the Board directed that another VA examination was needed to allow an examiner to also consider the Veteran's lay statements.  This examination was provided in January 2014.  The examiner provided a positive opinion regarding the lumbar spine/ back and this led to AOJ's grant of service connection for this aspect of the claim. 

As to the cervical spine/neck, although there was a current diagnosis, the examiner explained that the Veteran did not complain of any neck trauma or trauma to any area near his neck during his law history he provided to the examiner.  In addition, there was no evidence of cervical trauma or cervical pain in the service treatment records or for several years after the Veteran's separation from service.  The examiner highlighted that there was no complaint of neck pain for more than 20 years after military service, and noted that the cervical spine disability was anatomically far from the sacral and lumbar spine and that the cervical condition was less likely than not due to the Veteran's service but was rather at least as likely as not due to the natural process of aging.

Here, there is a current disability.  Although the Veteran on occasions has asserted a cervical/neck disability since service, this has not been consistent.  In this regard, although the back was examiner in an August 1967 VA examination the Veteran did not compliant of any neck disability.  Likewise, although the Board remanded the claim for the Veteran's lay statements to be considered by the examiner, the examiner noted that the Veteran did not report any neck injury or neck symptoms in service, but rather, only to the lumbar spine.  That is, the Veteran has provided inconsistent statements regarding whether the conceded in-service injury involved the back.  Based on the inconsistent statements, the Board finds that the Veteran's reports of cervical spine injury in service are not credible.  Thus, the Veteran's lay testimony as to in-service injury to the cervical spine and continuity of symptomatology are not probative.

As to the medical evidence, the examiners have opined that the cervical/neck disability is not due to service.  There is no evidence of a cervical spine disability in service or during the year following service.  In the Board's judgment, the January 2014 VA examination report with opinion is adequate to address this issue.  The examiner reviewed the evidence of record, to include the lay evidence, and provided an opinion with sufficient rationale for that opinion.  There is no positive medical opinion that links the current cervical disability to service.   As the lay evidence is not credible and the medical evidence weighs against service connection, the Board finds that service connection for a cervical spine disability is not warranted.

As the preponderance of the evidence weighs against the claim of entitlement to service connection for a cervical spine disability,  the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the psychiatric disability of PTSD is granted.

Service connection for a cervical spine disability is denied.




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


